           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                   JONESBORO DIVISION

LISA BRADLEY, Individually and on Behalf
of All Others Similarly Situated                            PLAINTIFF

v.                        No. 3:18-cv-29-DPM

CRITTENDEN COUNTY, ARKANSAS                              DEFENDANT

                                ORDER
     1. The joint motion, № 88, is granted. The Court refers the case
to Magistrate Judge Thomas Ray to conduct a settlement conference.
The Court also extends the discovery deadline to 16 July 2019 and the
motions deadline to 19 August 2019.
     2. Joint report of discovery dispute, № 87, noted. The Court will
not rule on it unless the settlement conference bears no fruit.
     3. The parties must file a joint status report within two business
days after the settlement conference.
     So Ordered.
                                        _________________________
                                        D.P. Marshall Jr.
                                        United States District Judge

                                        28 May 2019
